       Case 3:18-cr-00057-CAR-CHW Document 94 Filed 06/05/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ATHENS DIVISION

UNITED STATES OF AMERICA                           :
                                                   :
        v.                                         :
                                                   :       No. 3:19-CR-57-CAR-CHW
CHANDLER MOORE,                                    :
                                                   :
        Defendant.                                 :
                                                   :

                                  ORDER FOR CONTINUANCE

        On February 14, 2019, the Grand Jury returned a multi-count, multi-defendant

superseding indictment charging Defendant Chandler Moore with conspiracy to possess

with intent to distribute methamphetamine. 1 On March 18, 2019, Defendant pled not

guilty at his arraignment and was released on a secured bond. This is the first continuance

requested by Defendant Moore.

        At the pretrial conference on May 21, 2019, defense counsel moved to continue the

trial of this case representing that additional time is needed for discovery and to continue

plea negotiations. The Government did not object. Having considered the matter, the

Court finds it serves the ends of justice to grant Defendant and his counsel adequate time

to address these matters, and the ends of justice served by granting a continuance



1
 The superseding indictment also charged co-defendants Amy Laura Leonard and William Mathew Howard with
Conspiracy to Possess with Intent to Distribute Methamphetamine and additionally charged them with Possession
with Intent to Distribute Methamphetamine, Possession of a Firearm in Furtherance of a Drug Trafficking Crime,
and Possession of a Firearm by a Convicted Felon.

                                                       1
      Case 3:18-cr-00057-CAR-CHW Document 94 Filed 06/05/19 Page 2 of 2



outweigh the interests of Defendant and the public in a speedy trial. Failure to grant a

continuance would deny counsel reasonable time for effective preparation and could

result in a miscarriage of justice. Thus, Defendant’s request for a continuance is

GRANTED, and IT IS HEREBY ORDERED that this case be continued until August 12,

2018, the next term of Court for the Athens Division. The delay occasioned by this

continuance shall be deemed excludable pursuant to the provisions of the Speedy Trial

Act, 18 U.S.C. § 3161. .

       SO ORDERED, this 5th day of June, 2019.




                                        S/ C. Ashley Royal
                                        C. ASHLEY ROYAL, SENIOR JUDGE
                                        UNITED STATES DISTRICT COURT




                                           2
